The plaintiff below sued the Jacksonville Terminal Company not because the Company *Page 637 
was engaged in an activity upon its own land or had created a condition upon its own land which caused an injury to a person outside, but he sued the Company because it had created a condition in a public street dangerous to pedestrians thereon.
In other words, the company had created a condition upon a public street which rendered such street dangerous to persons who had rights to be pedestrians thereon.
The City would have been equally liable to the plaintiff in certain circumstances but as the Company and City may have been in the circumstance tort feasors and jointly as well as severally liable the plaintiff elected to bring the action against one of them, that is to say, the Corporation, which he had a right to do.
The rule of law quoted in the majority opinion as stated by the A.L.I. on Negligence has no application because it was not a condition created by the Company on its own land of which the plaintiff complained but of a condition created by the Company in a public street.
BROWN, J., concurs.